Citation Nr: 0902614	
Decision Date: 01/26/09    Archive Date: 02/09/09	

DOCKET NO.  06-28 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis. 

2.  Entitlement to service connection for a bilateral foot 
disorder. 

3.  Entitlement to service connection for a bilateral ankle 
disorder. 

4.  Entitlement to service connection for a stomach disorder. 

5.  Entitlement to service connection for colon cancer. 

6.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for peripheral neuropathy of 
the upper and lower extremities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2005 and July 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi that denied entitlement 
to the benefits sought.


FINDINGS OF FACT

1.  The veteran's lumbar spondylosis is reasonably related to 
his active service.  

2.  Any current bilateral foot disorder is not causally or 
etiologically related to the veteran's active service.

3.  Any current bilateral ankle disorder is not causally or 
etiologically related to the veteran's active service.

4.  Any stomach disorder is not causally or etiologically 
related to the veteran's active service.

5.  There is no competent medical evidence of any colon 
cancer during service or for years thereafter, and colon 
cancer is not causally or etiologically related to the 
veteran's active service.

6.  Peripheral neuropathy of the upper and lower extremities 
is not proximately due to carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of VA in treating the veteran for his colon 
cancer, and is not the result of an event that was not 
reasonably foreseeable.


CONCLUSION OF LAW

1.  Lumbar spondylosis was incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).

2.  A bilateral foot disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

3.  A bilateral ankle disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. 
§ 3.102, 3.159, 3.303, 3.304 (2008).

4.  A stomach disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. § 3.102, 
3.159, 3.303, 3.304 (2008).

5.  Colon cancer was not incurred in or aggravated during 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

6.  The criteria for compensation benefits under the 
provisions of 38 U.S.C.A. § 1105 for peripheral neuropathy of 
the upper and lower extremities as a result of treatment for 
colon cancer performed by VA in June 2005 have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.361 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§  5103, 5103A, 5107; 38 C.F.R. § 3.159.  The 
VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for VA benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159 (b) (1).

The veteran has been advised of VA's duties to notify and 
assist him in the development of his claims with regard to 
these matters.  Various letters have explained the evidence 
necessary to substantiate his claims, the evidence that VA is 
responsible for providing, and the evidence he is responsible 
for providing.  With regard to the claim for compensation 
under 38 U.S.C. § 1151, by letter dated in May 2006, the 
veteran was informed that for compensation to be payable 
under 38 U.S.C.A. § 1151, the additional disability must be 
proximally caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar finding of fault on the 
part of VA, or an event not reasonably foreseeable.  

While the veteran was not provided with a separate letter 
informing him of the types of evidence necessary to establish 
a disability rating and an effective date for any rating that 
may be granted, he was provided with this information in the 
September 2006 Statement of the Case pertaining to his claim 
for compensation benefits under 38 U.S.C.A. § 1151.  With the 
veteran not having been issued a separate letter with regard 
to the disability rating and effective dates, however, the 
Board must presume this error to be prejudicial, and VA bears 
the burden of rebutting said presumption.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (Recognizing that 
"VCAA notice errors are reviewed under prejudicial error 
rule."  In holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103 (a) and 
38 C.F.R. § 3.159 (b) (1) is presumed prejudicial and that 
once an error is identified by the Court, the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court's holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VCAA error involving:  (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in his possession; and (3) failing to 
provide notice before a decision on the claim by the RO.  See 
also Simmons v. Nicholson, 487 3d. 892 (Fed. Cir. 2007).  

An error (whether procedural or substantive) is prejudicial 
when it affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication]."  Mayfield, supra, 
at 116; accord Sanders, supra (this opinion does not . . . 
change the rule the reversal resulted in the essential 
fairness of adjudication to have been affected').  That is, 
"the key to determining whether an error is prejudicial is 
the effect of the error on the essential fairness of the 
adjudication."  Id; accord Sanders supra."[A]n error is not 
prejudicial when [it] does not affect 'the essential fairness 
of the [adjudication]," see Id. at 121, and nonprejudicial 
error may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or; 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra; accord Dalton v. Nicholson, 21 Vet. 
App. 23, 30 (2007) (determining that no prejudicial error to 
veteran resulted in defective VCAA notice when the veteran, 
through his counsel, displayed actual knowledge of the 
information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim . . . ."  
Mayfield, supra, at 128.

In the instant case, while the RO did not provide the veteran 
a separate letter regarding a disability rating and an 
effective date, this error is essentially harmless and in no 
way results in any prejudicial error to the veteran.  Other 
than the claim for service connection for low back disorder, 
the other claims are being denied and therefore the questions 
of a disability rating be assigned and an effective date are 
rendered moot.  As noted above, with regard to the claim for 
a low back disorder, the Board notes that information 
regarding the effective date and a disability rating were 
included and discussed in the Statement of the Case sent to 
the veteran and his representative in 2006.  The Board thus 
finds that the veteran was effectively informed to submit all 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the evidence 
by which he was to obtain such evidence, and the allocation 
of responsibilities between himself and VA in obtaining such 
evidence.  See Mayfield v. Nicholson, 19 Vet. App. 103, 109-
12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, when the RO effectuates the Board's 
grant of service connection an evaluation and an effective 
date will be assigned and the veteran will have an 
opportunity to express disagreement with either.  For these 
reasons the Board finds that the veteran is not prejudiced.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (the Secretary shall make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim).  This duty includes assisting the 
veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (setting forth the Secretary's various duties to the 
claimant).

A review of the record reveals that the veteran did in fact 
receive a VA examination in July 2006 with regard to 
peripheral nerves of the upper and lower extremities.  The 
examination report is thorough in nature and adequate for the 
purpose of deciding this particular issue.  The veteran was 
also accorded a special orthopedic examination with regard to 
his claims for ankle, foot, and back disorders.  This 
information was provided in October 2005 and the report of 
examination is thorough in nature and adequate for the 
purposes of deciding the claims with regard to these issues.  
The veteran was not accorded an examination with regard to a 
claimed chronic stomach disorder and his colon cancer.  With 
regard to these issues, a review of the record is without 
competent medical evidence indicating that the claimed 
disabilities or symptoms of the disabilities may be 
associated to his active service or a service-connected 
disorder.  There is no continuity of symptomatology relating 
to symptoms the veteran currently experiences and any 
symptoms present in service.  Accordingly, an examination is 
not required under the criteria set forth in McLendin v. 
Nicholson, 20 Vet. App. 79 (2006).  See also Wells v. 
Principi, 326 F.3d 1381(Fed. Cir. 2003).

Also, the evidence reveals the veteran has exercised his 
right to a hearing and provided sworn testimony before a 
Decision Review Officer at the Jackson RO in February 2007.  
He also testified before the undersigned in Jackson, 
Mississippi, in March 2008.  Transcripts of the hearing 
proceedings are of record and have been reviewed.  The Board 
finds that the medical evidence of record is sufficient to 
resolve the appeal with regard to each particular issue, and 
VA has no further duty to assist the veteran.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and to assist the veteran and, thus, no 
additional assistance or notification is required at this 
time.  The veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Barnard v. Brown, 4 Vet. App. 383 (1993).  


Pertinent Laws and Regulations

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303 (b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
process was incurred in service. 38 C.F.R. § 3.303 (d).

Service connection may be presumed for arthritis and/or 
cancer if the veteran served continuously for ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and arthritis and/or the 
cancer became manifest to a degree of 10 percent or more 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The US Court of Appeals for Veterans Claims (Court) has held 
that for service connection to be awarded there must be:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006); Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 
1166 (Fed. Cir. 2004).  If the veteran fails to demonstrate 
any one element, denial of service connection will result.


Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (The 
Board must also review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below focus 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (The law 
requires only that the Board discuss its reasons for 
rejecting evidence favorable to the veteran).  

The Board notes that as a lay person, the veteran himself 
does not qualify to opine on matters requiring medical 
knowledge, such as whether there is a causal relationship of 
any sort between any current disability and his active 
service.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A lay 
person is generally not capable of opining on matters 
requiring medical knowledge).  

The Board notes that the veteran testified at a hearing 
before the undersigned in early 2008 that he was accorded 
treatment at the Memphis VA Medical Center dating from 1975.  
However, the claims file includes a June 2007 statement from 
an individual at that facility indicating that there are no 
records pertaining to the veteran at that facility dated 
between January 1975 and December 1975.  The only records 
found were dated between 1985 and 1988.  


Lumbar Spondylosis

The Board finds that the evidence reasonably preponderates in 
favor of the veteran's claim for service connection for 
lumbar spondylosis.  The veteran is competent to describe 
that he had problems with his back during service and has 
continued to have problems in the years following service.  
Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007; 
Buchanon v. Nicholson, 451, F.3d 1331, 1336 (Fed. Cir. 2006) 
(Addressing question that lay evidence is potentially 
competent to support the presence of disability even where it 
is not corroborated by contemporaneous medical evidence).

A review of the service treatment records shows that at the 
time of an examination in 1969, notation was made of mild 
dorsal kyphosis.  At the time of separation examination, a 
notation was made of a history of chronic low back strain.  
The veteran was given a diagnosis of dextroscoliosis which 
had reportedly existed prior to service.  There was no 
indication the back disorder had been made worse by the 
veteran's active service.

The post service medical evidence includes the report of a VA 
X-ray study of the lumbar spine done in April 1985.  The 
veteran was evaluated for a complaint of low back pain in the 
recent past.  He denied any trauma.  The study was 
essentially within normal limits.  

Additional pertinent medical evidence includes the report of 
a VA joints examination accorded the veteran in October 2005.  
The veteran stated he had not had any injuries to the back or 
any surgeries involving the back.  X-ray studies of the 
lumbar spine showed some mild degenerative changes and some 
mild disc space narrowing.  The veteran was given a pertinent 
assessment of lumbar spondylosis.  The examiner commented 
that "it is at least as likely as not that the lumbar spine 
problem is service connected as there is no history of any 
injury specifically to the back.  In terms of the back, 
additional functional loss cannot be determined without 
resort to mere speculation."  

It is not clear whether the examiner had access to the entire 
claims folder.  However, he nevertheless expressed an opinion 
that it is at least as likely as not that the veteran's 
current low back difficulties were related to his active 
service.  There is no medical evidence of record to the 
contrary.  As a result, the Board concludes there reasonably 
is a causal connection between the veteran's current lumbar 
spondylosis and his active service.  The claim is therefore 
allowed with regard to this matter.  See 38 U.S.C.A. § 5107 
(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Bilateral Foot Disorder and Bilateral Ankle Disorder

With regard to the claims for disabilities involving the feet 
and the ankles, the Board finds that there is no competent 
evidence of record that indicates the veteran has a current 
bilateral foot disorder or a current bilateral ankle 
disorder.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

The Board is cognizant that the veteran contends he has 
bilateral ankle and foot disabilities that are attributable 
to service.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to enter a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492, F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a lay person is competent to identify the 
medical condition (noting that sometimes the lay person will 
be competent to identify the condition where the condition is 
simple, for example, a broken leg, and sometimes not, for 
example, in the case of cancer), (2) the lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether the lay evidence is 
competent and sufficient in a particular case is a factual 
determination.  

In the Board's judgment, the veteran is not competent to 
diagnose foot and ankle disabilities as a lay person.  
Jandreau v. Nicholson, 492, F.3d 1372 (Fed. Cir. 2007).  
Thus, while the veteran is competent to report what comes to 
him through his senses (such as ankle and foot discomfort), 
he does not have medical expertise to diagnose specific ankle 
and foot disabilities.  See, for example, Layno v. Brown, 6 
Vet. App. 465 (1994).  In this case, he cannot provide a 
competent opinion regarding diagnosis or causation.

The record shows the veteran was accorded a joints 
examination by VA in October 2005.  The examiner acknowledged 
the veteran complained of pain involving the feet and the 
ankles.  However, on examination, the examiner stated there 
was no flat foot deformity noted.  X-ray studies of the 
ankles were normal.  Studies of the feet showed very mild 
angulation at the first metatarsophalangeal joint, but 
otherwise the foot X-rays were normal.  The assessments were 
normal bilateral ankle examination and normal bilateral foot 
examination.  In Brammer, the Court stated that "Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  In the absence of proof 
of a present disability there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).


Stomach Disorder

A review of the service treatment records is without 
reference to complaints or findings of the presence of any 
stomach disorder.  

When the veteran was seen for evaluation of back complaints 
in April 1985, no reference whatsoever was made to any 
stomach difficulties.  VA treatment records reveal treatment 
and evaluation for gastroesophageal reflux disease in the 
past few years.  However, there is no showing of continuity 
of symptomatology regarding any kind of stomach complaints 
for years following service discharge.  A significant lapse 
in time between service and post service medical treatment 
may be considered as part of the analysis of a service 
connection claim and weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The veteran has not submitted any medical opinion or other 
medical evidence indicating any kind of causal relationship 
between service and the development of any chronic stomach 
disorder.  Accordingly, the Board finds that the probative 
evidence of record is against a finding that the veteran has 
a chronic stomach disorder attributable to his active 
service.


Colon Cancer

Likewise, with regard to colon cancer, the service treatment 
records are without reference to complaints or findings 
indicative of the presence of colon cancer.  Colon cancer was 
not first documented for years following service discharge.  
VA medical records show the veteran received treatment for 
colon cancer in 2005, a time many years following service 
discharge.  As noted above, there is a significant lapse in 
time between service and post service medical treatment may 
be considered as part of the analysis of a service connection 
claim and weighs against the claim.  Maxson v. Gober, 230 
F.3d, 1330 (Fed. Cir. 2000).  

The veteran has not submitted or identified any medical 
opinion or other medical evidence indicating a causal 
relationship between service and the development of his colon 
cancer years following service discharge.  Indeed, at the 
time of the hearing before the undersigned in March 2008, the 
veteran testified that no health care professional had 
indicated to him that there was a causal relationship between 
his colon cancer and his military service.  Accordingly, the 
Board finds that the probative evidence of record is against 
a finding that the veteran's colon cancer is attributable to 
his active service.  


Compensation Benefits Under 38 U.S.C.A. § 1151 

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was:  (a) carelessness, negligence, lack 
of proper skill, error in judgment, or other instances of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (b) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C.A. § 1151 (a) filed on or 
after October 1, 1997, became effective September 2, 2004.  A 
review of the record reveals that the veteran's claim for 
compensation benefits was received in March 2006.

The regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, what is required is 
actual causation, not the result of continuance or the 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
additional disability or death must not have been due to the 
failure to follow medical instructions.  38 C.F.R. § 3.361 
(2008).

It must be shown that the hospital care, medical or surgical 
treatment, or information caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's, or in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or several instances 
involved in VA's part in furnishing hospital care, medical or 
surgical treatment, or examination.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable in each claim is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable, but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32, 38 C.F.R. § 3.361 (d).  

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3.361.

The veteran claimed entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for peripheral 
neuropathy resulting from medication he was taking in 
conjunction with chemotherapy he was undergoing for his colon 
cancer that was diagnosed by VA in 2005.

Of record is the progress note in either late August 2005 or 
early September 2005 indicating the veteran was to be 
hospitalized for about one week for his first session of the 
chemotherapy.  He was described as alert and oriented.  He 
had seen several members of the treating team since admission 
and they had explained to him that the chemotherapy would be 
started soon.  He was instructed to inform the staff of any 
pain or discomfort, nausea or vomiting, fever or chills, or 
other difficulties.  He reportedly verbalized understanding 
and voiced his desire to comply. 

Hospitalization from August to September 2005 revealed he was 
hospitalized for chemotherapy.  He had an uncomplicated 
course of chemotherapy during that hospitalization and other 
subsequent sessions, until one session in January 2006, when 
indication was made of minor neuropathy.  Later in January it 
was stated the neuropathy was progressing and the 
chemotherapy was stopped.

In July 2006 the veteran was accorded a peripheral nerve 
examination by VA.  The claims file was reviewed by the 
examiner.  It was noted the veteran had received chemotherapy 
for colorectal cancer beginning in late 2005 and ending in 
2006.  His treatment was a combination chemotherapy known as 
Folfox.  This arrangement consisted of several different 
drugs.  The veteran subsequently developed peripheral 
neuropathy that was felt to be related to one of the drugs, 
that being Oxaliplatin.  It was stated this was a well known 
side effect of the medication and occurred in 10 to 15 
percent of those receiving the therapy.  The physician stated 
that upon review of the records, "it seems that his dose and 
frequency of treatments were monitored closely and given 
appropriately.  The treatment was discontinued once the 
significant neuropathy developed."

The physician stated the following:  

It is my opinion that the neuropathy 
developed as a common side effect of 
therapy and not as a result of 
negligence.  The records do not indicate 
whether or not the patient signed an 
informed consent form prior to studying 
the chemotherapy.  As a result, I am 
unable to comment on this aspect of his 
treatment.  If, however, the patient was 
informed properly and signed a consent to 
take the treatment and was aware of the 
potential for a peripheral neuropathy 
developing, then I see no evidence of 
negligence.  There is a relatively clear 
indication that the Oxaliplatin is 
responsible for the patient's peripheral 
neuropathy.

The Board has conducted a thorough review of the evidence of 
record and does not find the claims folder contains a copy of 
any consent form placed in the veteran's chart.  However, the 
Board finds that the records with regard to treatment and 
evaluation of the veteran for his cancer by way of 
chemotherapy indicate that the veteran was well aware of the 
risks of complications associated with the chemotherapy.  He 
voiced a desire to start the therapy when evaluated in August 
or September 2005.  The records show the veteran's dose and 
frequency treatments were monitored closely and as soon as 
neuropathy was indicated, treatment was discontinued 
immediately.

The veteran has submitted no competent evidence which tends 
to substantiate his contentions that he suffered additional 
disability due to any carelessness, negligence, lack of 
proper skill, error in judgment, or similar instances 
involved on VA's part in furnishing the medical and surgical 
treatment.  In the absence of competent evidence 
demonstrating additional disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance involved on VA's part or an 
event not reasonably foreseeable, the Board concludes that 
compensation under 38 U.S.C.A. § 1151 for additional 
disability following treatment for colon cancer is not 
warranted.  The claims file was reviewed by a VA physician in 
July 2006 and it was his professional opinion that the 
veteran's neuropathy developed as a common side effect of 
therapy and not the result of any negligence on VA's part.  
The physician noted the neuropathy was likely related to 
Oxaliplatin, one of the drugs the veteran was given as part 
of his therapy.  The physician stated this was a "well known" 
side effect of the medication and occurred in some 10 to 15 
percent of individuals receiving the therapy.  

In view of the foregoing, the Board finds that the legal 
requirements are not met for compensation under 38 U.S.C.A. 
§ 1151.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application, and the claim must be denied.  38 U.S.C.A. 
§ 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for lumbar spondylosis is granted.  

Service connection for a bilateral foot disorder is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for a stomach disorder is denied.

Service connection for colon cancer is denied.

Service connection for compensation benefits under 
38 U.S.C.A. § 1151 for peripheral neuropathy of the upper and 
lower extremities is denied.



	                        
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


